DECISION OF DISMISSAL
Plaintiff appealed Defendant's Notice of Refund Denial, dated December 14, 2009, and Notices of Deficiency Assessment, dated December 18, 2009, denying Plaintiff's claimed filing status and exemptions for dependents for tax years 2006, 2007, and 2008.
Defendant's Answer, filed February 4, 2010, explained proof of support of dependents and requested additional information.
At the conclusion of the case management conference held on March 2, 2010, Plaintiff stated that he would provide documents to support his claim that he provided more than 50 percent support for his claimed dependents.
On April 1, 2010, Defendant wrote to the court, stating that Plaintiff had not submitted any documents to Defendant.
On April 8, 2010, the court filed a Journal Entry. In its Journal Entry, the court gave Plaintiff until May 4, 2010, to respond to Defendant's information request. The Journal Entry stated that if Plaintiff did not respond to Defendant's information request or provide a written statement explaining why he had not responded to Defendant's information request by May 4, 2010, Plaintiff's appeal would be dismissed. As of this date, Plaintiff has not responded to Defendant's information request or provided a written statement explaining why he has not *Page 2 
responded to Defendant's information request. Because Plaintiff failed to respond as requested, Plaintiff's appeal is dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal is dismissed.
Dated this ___ day of May 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on May 12, 2010, and filed and entered the same day.